Citation Nr: 0834507	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's claim of service 
connection for a psychological disorder, to include 
depression.  

The veteran was afforded a hearing before the undersigned 
Veteran's Law Judge in December 2007.  A copy of the 
transcript from this hearing has been obtained and 
incorporated with the evidence of record.  


FINDING OF FACT

The veteran's current psychiatric disorder is secondary to 
the veteran's abuse of alcohol.  

CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.1(n), 3.301(d), 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in August 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until March 2006.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements have been 
satisfied as to both timing and content.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in April 2008, and VA has obtained these records 
as well as the records of the veteran's outpatient treatment 
with VA.   VA also received a letter from the veteran in June 
2007 indicating that he had no further evidence to submit in 
support of his claim.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis 

The veteran contends that he should be service-connected for 
a psychiatric disorder, to include depression.  A review of 
the veteran's service medical records reveals that in October 
1969 he had two "serious incidents" in ten days, both of 
which occurred while the veteran was intoxicated.  The 
examiner noted the veteran's history of a significant 
increase in alcohol consumption since arriving in Vietnam, in 
addition to anxiety about his family and a sleep disturbance.  

A subsequent October 1969 psychiatric consult record reports 
the veteran's history of increased anxiety since going to 
Vietnam due to constant concern over the welfare of his 
family. The veteran reported that he had increased his 
alcohol consumption, and he believed the increase was due to 
problems that he had experienced in Vietnam.  The examiner 
stated that there was no evidence of neurosis or psychosis, 
finding that the veteran was responsible for his actions.  
The veteran was ordered to stop drinking alcohol and placed 
on a tranquilizer.

The April 1970 separation examination reported normal 
findings for the psychiatric system, with a negative history 
of "depression or excessive worry" or trouble sleeping.

The earliest evidence of record documenting psychiatric 
illness are VA hospital records dated from July 1984 to 
August 1984, and these indicate that the veteran was 
diagnosed with alcohol dependence and organic brain syndrome, 
mild.  A history of alcohol abuse was noted in these records.  
The veteran was again hospitalized from December 1998 to 
January 1999 and diagnosed with dementia, substance induced, 
persisting and alcohol dependence continuous were assigned.  

In June 2001, the veteran was examined by VA.  It was noted 
by the examiner that the veteran had brain surgery in 1984 
for what was described as "lesions" of the brain.  The June 
2001 VA examiner assigned a diagnosis of alcoholic psychosis 
upon examination.  The record also contains numerous 
outpatient treatment records from 2001 through 2005.  These 
records repeatedly assign a diagnosis of dementia, substance 
induced.  No relation to service is indicated in these 
records.

During the December 2007 video conference hearing, the 
veteran's sister reported that the veteran's personality 
markedly changed in service, and that his alcohol consumption 
increased.   

In light of the evidence (behavioral problems in service, the 
veteran's sister's testimony that the veteran's alcohol 
consumption increased during his service and the multitude of 
post-service diagnoses), the Board remanded this matter for a 
psychiatric examination and opinion.

The veteran was thus examined by VA in April 2008.  According 
to the examination report, the veteran and his sister stated 
that the veteran began drinking alcohol stateside and more 
heavily while later stationed in Vietnam to deal with his 
nervousness.  It is noted that the veteran became dependent 
on alcohol as a result.  Further, the examiner noted that, 
according to the veteran's medical history, the veteran 
developed organic brain syndrome secondary to this alcohol 
abuse, which ultimately resulted in his hospital admission in 
1984.  The examiner indicated that organic brain syndrome is 
an outdated term, and that the current term used is dementia.  

In concluding his report, the examiner opined that it is at 
least as likely as not that the veteran's substance induced 
persistent dementia was caused by the veteran's military 
service.  

To the extent that the veteran started abusing alcohol in 
service, and such led to dependence, the Board notes that 
this is substantiated by the record.

It is noted, however, that VA compensation shall not be paid 
if a claimed disability was the result of the person's abuse 
of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(c) (2007); see also § 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
(prohibiting, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse).  

Thus, while the opinion rendered by the examiner in April 
2008 may seem probative to the veteran's claim, the overall 
medical opinion is against the veteran's claim (if alcohol 
dependence resulted from service).   

The evidence does not suggest that the veteran has a 
psychiatric disorder that was incurred in or aggravated by 
service, except to the extent that dementia was caused by 
alcohol abuse (that led to dependence) that began in service, 
and as discussed the Board is precluded to granting service 
connection in such situations.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a psychological disorder, to 
include depression, must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as depression, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


